                  Case 21-53022-jwc
Statement of Earnings For:Ronnell WilliamsDoc 4                             Filed 04/15/21 Entered 04/15/21            09:45:03
                                                                                                              CNF Services    Inc                                  Desc Main
Employee #:       10034            Department                               Document
                                                                               3/28/2021
                                                                   Period Begin:                Page4/9/2021
                                                                                         Check Date:   1 of 8 350 Banbury Crossing
Clock Number:                                                      Period End:     4/3/2021       Pay Type:       Salary              Alpharetta, GA 30009
Company Id:       1494             Federal Filing:   Single        Exemptions:     2              Additional Tax:
                                   State Filing:     Single        Exemptions:     2              Additional Tax:
    Voucher Id            Check Amount                 Gross Pay              Net Pay                                                        Check Message
    V2164095                     $0.00                  $800.00               $644.63
                                         EARNINGS                       *Not included in Totals                            TAXES                                    DEDUCTIONS
Description               Rate      Hours     Dollars         YTD Hours            YTD Dollars    Description               Current              YTD Description         Current          YTD
Salary                               0.00     800.00               0.00             11,053.45     SOC SEC EE                  49.60            688.41
Vacation / Pers                      0.00       0.00              16.00                  0.00     MED EE                      11.60            161.00
Bonus                                0.00       0.00               0.00                 50.00     FEDERAL WH                  63.21            873.36
                                                                                                  GEORGIA WH                  30.96            427.89




Total:                           0.00     800.00     16.00                          11,103.45 Total:                         155.37         2,150.66 Total:                    0.00       0.00
                          CURRENT PERIOD LEAVE ACCRUAL                                                                                DISTRIBUTION OF NET PAY
                                                                                                  Checking                        Account: ####3051                 Deposit Amount:      644.63




         CNF Services Inc
         350 Banbury Crossing
         Alpharetta, GA 30009
                                                                                                                                                   CHECK DATE               VOUCHER ID

                                                                                                                                                     4/9/2021                 V2164095

                                                                                                                                                                      TOTAL NET PAY

                                                                                                                                                                    ********$644.63
                                 10034
                                 Ronnell Williams
                                 5400 Memorial Dr
                                 Stone Mountain, GA 30083
                                                                                                                                                     NOT NEGOTIABLE
4/6/2021   Case 21-53022-jwc             Doc 4      Filed 04/15/21IMG_0278.jpg
                                                                     Entered 04/15/21 09:45:03   Desc Main
                                                    Document       Page 2 of 8




https://mail.google.com/mail/u/0/#inbox/FMfcgxwLtQNnNCfzfvTpbQpmFPzgfmxM?projector=1                         1/1
4/6/2021   Case 21-53022-jwc             Doc 4      Filed 04/15/21IMG_0277.jpg
                                                                     Entered 04/15/21 09:45:03   Desc Main
                                                    Document       Page 3 of 8




https://mail.google.com/mail/u/0/#inbox/FMfcgxwLtQNnNCfzfvTpbQpmFPzgfmxM?projector=1                         1/1
4/6/2021   Case 21-53022-jwc             Doc 4      Filed 04/15/21IMG_0279.jpg
                                                                     Entered 04/15/21 09:45:03   Desc Main
                                                    Document       Page 4 of 8




https://mail.google.com/mail/u/0/#inbox/FMfcgxwLtQNnNCfzfvTpbQpmFPzgfmxM?projector=1                         1/1
4/6/2021   Case 21-53022-jwc             Doc 4      Filed 04/15/21IMG_0280.jpg
                                                                     Entered 04/15/21 09:45:03   Desc Main
                                                    Document       Page 5 of 8




https://mail.google.com/mail/u/0/#inbox/FMfcgxwLtQNnNCfzfvTpbQpmFPzgfmxM?projector=1                         1/1
4/6/2021   Case 21-53022-jwc             Doc 4      Filed 04/15/21IMG_0281.jpg
                                                                     Entered 04/15/21 09:45:03   Desc Main
                                                    Document       Page 6 of 8




https://mail.google.com/mail/u/0/#inbox/FMfcgxwLtQNnNCfzfvTpbQpmFPzgfmxM?projector=1                         1/1
4/6/2021   Case 21-53022-jwc             Doc 4      Filed 04/15/21IMG_0282.jpg
                                                                     Entered 04/15/21 09:45:03   Desc Main
                                                    Document       Page 7 of 8




https://mail.google.com/mail/u/0/#inbox/FMfcgxwLtQNnNCfzfvTpbQpmFPzgfmxM?projector=1                         1/1
4/6/2021   Case 21-53022-jwc             Doc 4      Filed 04/15/21IMG_0283.jpg
                                                                     Entered 04/15/21 09:45:03   Desc Main
                                                    Document       Page 8 of 8




https://mail.google.com/mail/u/0/#inbox/FMfcgxwLtQNnNCfzfvTpbQpmFPzgfmxM?projector=1                         1/1
